Callahan, J.
(dissenting). I dissent as to appellant iSatenstein and vote to reverse the judgment and dismiss the complaint as to him on the ground that plaintiffs’ claim against Satenstein was on the note and was barred by the Statute of Limitations. (Woodruff v. Moore, 8 Barb. 171, 172; Blanchard v. Blanchard, 201 N. Y. 134.) The letters of Satenstein’s attorneys to the bank did not contain a written acknowledgment of the claim, signed by the party to be charged, within the provisions of section 59 of the Civil Practice Act so as to toll the statute.
Untermyer, J., concurs.